
	
		I
		111th CONGRESS
		1st Session
		H. R. 2823
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2009
			Mr. Coffman of
			 Colorado (for himself, Mr.
			 Lamborn, Mr. Rooney, and
			 Mr. Harper) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Uniformed and Overseas Citizens Absentee
		  Voting Act to enhance and improve certain procedures relating to voting by
		  absent members of the uniformed services, and for other
		  purposes.
	
	
		1.Enhancement and improvement
			 of Certain procedures relating to voting by absent members of the uniformed
			 services
			(a)In
			 generalSection 102(a) of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–1(a)) is amended—
				(1)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6),
			 respectively;
				(2)by inserting after
			 paragraph (2) the following new paragraph (3):
					
						(3)accept and
				process, with respect to any election for Federal office, any otherwise valid
				voter registration application, absentee ballot application, and absentee
				ballot that is submitted by an absent uniformed services voter described in
				section 107(1) without any requirement for notarization of such
				document;
						;
				and
				(3)in paragraph (5),
			 as redesignated by paragraph (1), by inserting before the semicolon the
			 following: and permit the submittal of the official post card form by
			 electronic means (including by fax transmission and electronic mail
			 transmission).
				(b)Conforming
			 amendmentSection 104(a) of such Act (42 U.S.C. 1973ff–3(a)) is
			 amended by striking section 102(a)(4) and inserting
			 section 102(a)(5).
			2.Sense of
			 CongressCongress—
			(1)encourages States
			 to permit members of the Armed Forces to apply for, receive, and submit
			 absentee ballots for election for Federal office by electronic means;
			 and
			(2)encourages the
			 Department of Defense to facilitate the implementation and maintenance of
			 programs that permit the secure submittal by members of the Armed Forces of
			 absentee ballots for election for Federal office by electronic means.
			
